         Case 1:18-cr-00834-PAE Document 451 Filed 04/02/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                  18 Cr. 834-04 (PAE)
                       -v-
                                                                  OPINION & ORDER
 DANIEL HERNANDEZ,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a request from defense counsel seeking compassionate release,

pursuant to 18 U.S.C. § 3582(c), for defendant Daniel Hernandez, in light of the heightened risk

that the COVID-19 pandemic presents for him. Dkt. 445. The Government does not oppose this

request. Dkt. 448.

       As background, Hernandez has been in prison since November 2018. He was sentenced

on December 18, 2019, to, inter alia, a 24-month term of imprisonment. The Bureau of Prisons

(“BOP”) has calculated that, with credit for good behavior, Mr. Hernandez’s prison term will end

approximately August 1, 2020.

       On March 22, 2020, defense counsel first sought a modification of Mr. Hernandez’s

sentence on grounds relating to the COVID-19 pandemic. Dkt. 437. Counsel asked the Court to

modify Mr. Hernandez’s sentence to enable him serve the remaining four-plus months of his

prison term in home confinement. Id. at 1. Counsel explained that doing so would reduce the

risk that Mr. Hernandez, who suffers from asthma, would contract COVID-19 while in prison.

See id. at 1–2.
         Case 1:18-cr-00834-PAE Document 451 Filed 04/02/20 Page 2 of 8



       On March 25, 2020, the Court issued an order denying Mr. Hernandez’s application for

release, solely on the ground that the Court then lacked legal authority to modify his sentence.

Dkt. 440. The Court noted that the sources of authority that courts (including this Court) have

recently invoked to release from custody prisoners with heightened health risks from COVID-19

who have not yet been sentenced are not available in Mr. Hernandez’s case, because he has

already been sentenced. Id. at 1. Further, the Court noted, Federal Rule of Criminal Procedure

35, which permits modification of a prison sentence under specified circumstances, does not

apply to Mr. Hernandez’s case. Id. at 2. Neither does 18 U.S.C. § 3622(a), which allows the

BOP, not the Court, to grant temporary release in defined circumstances. Id. Relevant here, the

Court also identified as a potential source of authority to order a prisoner’s early release the

compassionate release statute, 18 U.S.C. § 3582(c), but concluded that it, too, did not apply,

because the statute permits a court to reduce a prisoner’s sentence only after he or she has

exhausted his or her remedies through the BOP. Id. As of that date, Mr. Hernandez had not

sought any relief through the BOP, let alone exhausted his administrative remedies. See id. at 2.

       Although constrained to deny Mr. Hernandez’s motion, the Court, in its March 25, 2020

order, did, however, communicate to the BOP––as the entity with authority to reduce Mr.

Hernandez’s sentence––that a sentence reduction was clearly merited given the risk to Mr.

Hernandez’s health presented by his continued incarceration: The Court wrote:

       The Court . . . is prepared to state the following, as it may be instructive guidance
       to the Bureau of Prisons in considering an application by Mr. Hernandez for release
       on home confinement. The Court’s judgment at sentencing was that the [18 U.S.C.]
       § 3553(a) factors required imposition of the sentence imposed. And based on the
       same assessment, the Court later rejected Hernandez’s motion to modify his
       sentence to substitute home confinement for the balance of his term of
       imprisonment, Dkt. 409, on the grounds that such a modification “would disserve
       the assembled 18 U.S.C. §3553(a) factors, including that Mr. Hernandez’s sentence
       reflect the seriousness of his crimes.” Dkt. 411. At the time of sentencing,
       however, the Court did not know and could not have known that the final four

                                                  2
         Case 1:18-cr-00834-PAE Document 451 Filed 04/02/20 Page 3 of 8



       months of Mr. Hernandez’s sentence would be served at a time of a worldwide
       pandemic to which persons with asthma, like Mr. Hernandez, have heightened
       vulnerability. Section 3553(a) instructs a sentencing court to consider, inter alia,
       the “history and characteristics of the defendant” and “the need to provide the
       defendant with needed . . . medical care.” 18 U.S.C. §3553(a). Had the Court
       known that sentencing Mr. Hernandez to serve the final four months of his term in
       a federal prison would have exposed him to a heightened health risk, the Court
       would have directed that these four months be served instead in home confinement.

Dkt. 440 at 2–3.

       Circumstances have since changed. On March 26, 2020, the day after the Court’s order,

defense counsel for the first time submitted a request to the BOP, pursuant to § 3582(c) and

28 C.F.R. § 571.61, seeking compassionate release of Mr. Hernandez, due to the unforeseeable

and extraordinary circumstances created by the COVID-19 public health emergency and the

special risks for him given his medical condition. See Dkt. 445-1. And today, April 1, 2020, the

BOP, confirmed, in a letter from Associate General Counsel Zachary Kelton, that it has denied

Mr. Hernandez’s request, not because Mr. Hernandez has been found undeserving of

compassionate release, but because the BOP is structurally incapable of assessing his

circumstances. Dkt. 447-1. Specifically, Mr. Kelton explained that because Mr. Hernandez is in

the custody of the United States Marshals at a private facility—not in the custody of the BOP—

the BOP “cannot evaluate him for compassionate release and will not be seeking a motion for

compassionate release on his behalf at this time.” Id.

       The defense asserts, and the Government agrees, that, as a result of this denial,

Mr. Hernandez has exhausted his administrative remedies through the BOP. See Dkt. 445 at 1;

Dkt. 448 at 1. The Court agrees that Mr. Hernandez has exhausted his remedies within the BOP

with respect to compassionate release. Mr. Hernandez’s application for relief under § 3582(c) is

therefore ripe for this Court’s review.




                                                3
         Case 1:18-cr-00834-PAE Document 451 Filed 04/02/20 Page 4 of 8



       Under 18 U.S.C. § 3582(c)(1)(A), “upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf,” a court may reduce such defendant’s sentence if it finds that “extraordinary

and compelling circumstances warrant such a reduction,” and that “such a reduction is consistent

with the applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A)(i). The Court must also consider the “factors set forth in section 3553(a) to the

extent that they are applicable.” Id. § 3582(c)(1)(A).

       Congress tasked the Sentencing Commission with identifying the circumstances that are

sufficiently extraordinary and compelling to justify a reduction in sentence. United States v.

Ebbers, --- F. Supp. 3d ---, No. (S4) 02 Cr. 1144-3 (VEC), 2020 WL 91399, at *4

(S.D.N.Y. Jan. 8, 2020) (quoting 28 U.S.C. § 994(t)). Relevant here, the Commission’s policy

statement and its corresponding commentary on § 3582(a)(1)(A) state that a court may reduce a

sentence for “extraordinary and compelling reasons,” including where the defendant is “suffering

from a serious physical or medical condition . . . that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and from which

he or she is not expected to recover.” 1 U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A). The defendant

must also not be a danger to the community and the reduction must be consistent with the

Commission’s policy statement. Id. § 1B1.13(2)–(3).

       It is readily apparent––and the Court here finds––that the circumstances presented here

are extraordinary and compelling so as to justify compassionate release in Mr. Hernandez’s case.




1
  U.S.S.G. § 1B1.13(1)(A) references only “a motion of the Director of the Bureau of Prisons”
because it has not yet been updated to reflect the First Step Act of 2018, Pub. L. No. 115-391,
132 Stat. 5194, which allows defendants independently to seek compassionate release relief from
federal courts. Ebbers, 2020 WL 91399, at *1, 4.
                                                  4
         Case 1:18-cr-00834-PAE Document 451 Filed 04/02/20 Page 5 of 8



The COVID-19 pandemic is extraordinary and unprecedented in modern times in this nation. It

presents a clear and present danger to free society for reasons that need no elaboration.

COVID-19 presents a heightened risk for incarcerated defendants like Mr. Hernandez with

respiratory ailments such as asthma. The Centers for Disease Control warns that persons with

asthma are at high risk of serious illness if they contract the disease. 2 Further, the crowded

nature of municipal jails such as the facility in which Mr. Hernandez is housed present an outsize

risk that the COVID-19 contagion, once it gains entry, will spread. 3 And, realistically, a

high-risk inmate who contracts the virus while in prison will face challenges in caring for

himself. For these reasons, in the past two weeks, numerous courts, including this one, have

ordered the temporary release from custody of inmates held in pretrial or presentencing custody.

See, e.g., United States v. Chandler, No. 19 Cr. 867 (PAC), 2020 WL 1528120, at *1–3

(S.D.N.Y. Mar. 31, 2020) (granting bail application, pursuant to 18 U.S.C. § 3142(i), of

defendant charged with being a felon in possession of a firearm); United States v. McKenzie,

No. 18 Cr. 834 (PAE), 2020 WL 1503669, at *2–3 (S.D.N.Y. Mar. 30, 2020) (granting bond

pending sentencing, pursuant to 18 U.S.C. § 3145(c), to defendant who had pleaded guilty to

single count of assault with a deadly weapon and had previously been released on bond); United

States v. Hernandez, No. 19 Cr. 169 (VM), 2020 WL 1503106, at *1 (S.D.N.Y. Mar. 30, 2020)



2
 See People with Moderate to Severe Asthma, Ctrs. for Disease Control and Prevention
(Mar. 17, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/asthma.html.
3
  See Timothy Williams, et al., ‘Jails Are Petri Dishes’: Inmates Freed as the Virus Spreads
Behind Bars, N.Y. Times (Mar. 30, 2020), https://www.nytimes.com/2020/03/30/us/coronavirus-
prisons-jails.html; see also United States v. Nkanga, No. 18 Cr. 713 (JMF), 2020 WL 1529535,
at *1 (citing Interim Guidance on Mgmt. of Coronavirus Disease 2019 (COVID-19) in
Correctional and Detention Facilities, Ctrs. for Disease Control and Prevention 2
(Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-
detention.pdf) (highlighting danger faced by those in jails and prisons).
                                                  5
         Case 1:18-cr-00834-PAE Document 451 Filed 04/02/20 Page 6 of 8



(granting bail application, pursuant to § 3142(i), of 64-year-old defendant with asthma and high

blood pressure that placed him “at a substantially heightened risk of dangerous complications

should he contract COVID-19”); United States v. Witter, No. 19 Cr. 568 (SHS), Dkt. 40 at 2–3

(S.D.N.Y. Mar. 26, 2020) (granting bond pending sentencing, pursuant to § 3145(c), to

defendant who had pleaded to a narcotics offense); United States v. Perez, No. 19 Cr. 297 (PAE),

2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020) (granting bail application, pursuant to §

3142(i), of 65-year-old defendant with COPD, in light of “unique confluence of serious health

issues and other risk factors facing this defendant, . . . which place him at a substantially

heightened risk of dangerous complications should [he] contract COVID-19”); cf. United States

v. Stephens, --- F. Supp. 3d ---, No. 15 Cr. 95, 2020 WL 1295155 (AJN), at *3 (S.D.N.Y.

Mar. 19, 2020) (granting defendant’s request for reconsideration of bail conditions and releasing

him to home confinement, while noting that, in the alternative, § 3142(i) would necessitate his

temporary release). And while the requirement of administrative exhaustion appears thus far to

have limited the number of cases in which defendants serving their sentences have obtained

compassionate relief from a court under § 3582(c)(1)(A)(i), at least two courts, finding

administrative exhaustion, have resolved such a claim and granted such relief. See United States

v. Muniz, No. 4:09-Cr-0199-1, 2020 WL 1540325 (KPE), at *1–2 (S.D. Tex. Mar. 30, 2020)

(finding extraordinary and compelling reasons under § 3582(c)(1)(A)(i) in light of heightened

risk to inmate presented by COVID-19); United States v. Campagna, No. 16 Cr. 78-01,

2020 WL 1489829 (LGS), at *3 (S.D.N.Y. Mar. 27, 2020) (same); cf. United States v. Perez,

No. 17 Cr. 513 (AT), Dkt. 98 at 2, 6–7 (finding extraordinary and compelling reasons under

§ 3582(c)(1)(A) and waiving requirement of exhaustion of administrative remedies).




                                                  6
         Case 1:18-cr-00834-PAE Document 451 Filed 04/02/20 Page 7 of 8



       The Court accordingly finds that, in light of the heightened medical risk presented to Mr.

Hernandez by the COVID-19 pandemic, there are extraordinary and compelling reasons to

reduce Mr. Hernandez’s sentence in the manner requested––to wit, releasing Mr. Hernandez

from custody and requiring him to serve his first four months of supervised release in home

confinement, on specified conditions.

       This conclusion is supported by the application of the § 3553(a) factors. Mr. Hernandez

has served 17 months in federal custody––the substantial majority of his prison sentence. And

although the § 3553(a) factors (particularly the seriousness of Mr. Hernandez’s racketeering and

related offenses) earlier led the Court to require that Mr. Hernandez serve his entire sentence (net

of statutory good time) in prison, § 3553(a) requires a sentencing court consider the “history and

characteristics of the defendant” and “the need to provide the defendant with needed . . . medical

care.” 18 U.S.C. § 3553(a). Viewed now in the light of a raging and virulent pandemic that has

entered federal prisons in New York City and that poses a special risk to Mr. Hernandez’s health,

these factors, together, now counsel allowing him to be released and serve his first four months

of supervised release in home confinement. For reasons including those set out at length at

Mr. Hernandez’s sentencing, the Court is, further, persuaded that Mr. Hernandez––having been

prosecuted, pled guilty, and publicly cooperated against members of the gang, the Nine Trey

Gangsta Bloods, in concert with whom his violent acts were committed––no longer will present

a meaningful danger to the community if at liberty. And the conditions of Mr. Hernandez’s

forthcoming home confinement will meaningfully restrict his freedom of movement during the

next four months.

       Accordingly, finding that extraordinary and compelling reasons warranting a reduction of

Mr. Hernandez’s sentence, that Mr. Hernandez does not pose a danger to the community, that the



                                                 7
         Case 1:18-cr-00834-PAE Document 451 Filed 04/02/20 Page 8 of 8



§ 3553(a) factors now support a reduction of sentence, and that the reduction sought is consistent

with the Sentencing Commission’s policy statement, the Court grants Mr. Hernandez’s motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and orders his release. The

Court will, by separate order, set out the terms of Mr. Hernandez’s release on home confinement

for the first four months of his five-year term of supervised release.

       For persuasive reasons relating to security, the Government has asked the Court, in a

letter properly filed under seal, to briefly delay the docketing of this order. Accordingly, the

docketing of this order––and the Court’s accompanying order setting out the terms of Mr.

Hernandez’s home confinement––is to be delayed until 4 p.m. on Thursday, April 2, 2020.

       SO ORDERED.
                                                             
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: April 1, 2020
       New York, New York




                                                  8
